Case 1:18-cr-00032-DLF Document 79 Filed 12/20/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT |
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
CRIMINAL NUMBER:
v, i
1:18-cr-00032-2-DLF
CONCORD MANAGEMENT AND
CONSULTING LLC
Defendant.

DEFENDANT CONCORD MANAGEMENT AND CONSULTING LLC’S
MOTION FOR LEAVE TO FILE EXHIBIT UNDER SEAL

 

Defendant Concord Management and Consulting, LLC (‘Defendant” or “Concord”),
through counsel, respectfully moves for leave of Court to file under seal Exhibit B to its Motion
for Approval to Disclose Discovery Pursuant to Protective Order (“Motion for Approval”). In
support of this motion, Concord states as follows:

The Court has discretion to seal documents where there is a compelling interest that
would be harmed by public disclosure and there is no reasonable alternative to protect that
interest other than sealing the document. See United States v. Harris, 204 F. Supp. 3d 10, 14,
(D.D.C. 2016).

Pursuant to the Paragraph 11 of the Protective Order, Concord is filing its Motion for
Approval seeking the Court’s approval to disclose discovery designated as Sensitive to Concord.
Exhibit B to the Motion for Approval contains a detailed proposal for how the discovery will be
shared with Concord in a manner that maintains the security of the data and protects from
unnecessary disclosure. While Exhibit B does not refer to or describe any of the discovery the

Special Counsel has designated as Sensitive, it contains substantive and technical information
Case 1:18-cr-00032-DLF Document 79 Filed 12/20/18 Page 2 of 3

that, if made public, could be used to defeat the security protections described therein.! Exhibit

B to the Motion for Approval is attached as an exhibit hereto.

A proposed order is included herewith.

Dated: December 20, 2018

 

Respectfully submitted,

CONCORD MANAGEMENT AND
CONSULTING LLC

By: // Eric A. Dubelier

Eric A. Dubelier (D.C. Bar No. 419412)
Katherine J. Seikaly (D.C. Bar No. 498641)
REED SMITH LLP

1301 K Street, NW

Suite 1000 — East Tower

Washington, DC 20005-3373
202.414.9200 (phone)

202.414.9299 (fax)
edubelier@reedsmith.com
kseikaly@reedsmith.com

' Defendant is not seeking an ex parte filing; Exhibit B is being provided to the government
contemporaneously with this filing with the Court.
Case 1:18-cr-00032-DLF Document 79 Filed 12/20/18 Page 3 of 3

va

CERTIFICATE OF SERVICE
I hereby certify that | have caused a copy of the foregoing Motion for Leave to File
Under Seal to be filed under seal with the Clerk’s office via hand delivery. I further certify that ]
have caused a copy of the foregoing Motion for Leave to File Under Seal to be transmitted to the
following counsel of record via hand delivery:

Jonathan Kravis

Deputy Chief, Fraud and Public Corruption
Section

U.S. Attorney’s Office for the District of
Columbia

555 Fourth Street, NW

Room 5917

Washington, DC 20530

Jason B.A. McCullough

U.S. Department of Justice
National Security Division

950 Pennsylvania Avenue, NW
Washington, DC 20530

Jeannie S. Rhee

Special Counsel’s Office

950 Pennsylvania Avenue, NW
Washington, DC 20530

By:__/s/ Katherine J. Seikaly

Katherine J. Seikaly (D.C. Bar No. 498641)
REED SMITH LLP

1301 K Street, NW

Suite 1000 — East Tower

Washington, DC 20005-3373
202.414.9200 (phone)

202.414.9299 (fax)
kseikaly@reedsmith.com

 
